Case 8:20-cv-01320-TDC Document 62-5 Filed 06/10/20 Page 1 of 7




         EXHIBIT 13
                         Case 8:20-cv-01320-TDC Document 62-5 Filed 06/10/20 Page 2 of 7



                                         Department of Health and Human Services
                                              Food and Drug Administration
                                         Center for Dru Evaluation and Research
                                                                                   (b)(6J




                                             FINAL deemed REMS REVIEW


              Date:                            June 3, 2011
                                                                         (b) (6J
              To:


              Through:


                                                                                             (b)(6)
              From:



              Subject:                         Review of Risk Evaluation and Mitigation Strategy

              Drug Name:                       mifepristone (Mifeprex)


              Application Type/Number: NDA 20-687

              Applicant:                       Danco L aboratories, LLC

                           (b)(6J   #:         2008-1841
               (bl (61
                                               257




                                                                                                          1
                                                                                                      FDA 0231
Reference ID: 2956361
                   Case 8:20-cv-01320-TDC Document 62-5 Filed 06/10/20 Page 3 of 7




                  1 INTRODUCTION
                                                                       (b) (6)
                  This is the                                       final review of the Risk
                  Evaluation and Mitigation Strategy (REMS) for Mifeprex (mifepristone).
                  Mifeprex was approved for the medical termination of intrauterine pregnancy through
                  49 days’ pregnancy on September 28, 2000 under 21 CFR 314 Subpart H.
                  Since approval, mifepristone has been available only through a restricted distribution
                  program that requires prescribers to be enrolled to be able to order Mifeprex and it
                  can only be dispensed in a clinic, medical office, or hospital, by or under the
                  supervision of a specially certified prescriber. Mifeprex is not distributed to or
                  dispensed through retail pharmacies. Finally, before dispensing Mifeprex, patients
                  must sign an agreement form.
                  Mifepristone was included on the list of products deemed to have in effect an
                  approved risk evaluation and mitigation strategy (REMS) under section 505-1 of the
                  Federal Food, Drug, and Cosmetic Act with the passage of the Food and Drug
                  Administration Amendments Act (FDAAA) of 2007. The spnsors of such listed
                  products were required to submit a REMS propoal by September 21, 2008. The
                  sponsor (Danco) submitted a proposal on September 16, 2008. The final proposal
                  submitted May 27, 2011 incorported the elements from the approved risk
                  management program.
                  2 MATERIALS REVIEWED
                  We reviewed the following submissions:
                        x     Proposed REMS and REMS Supporting Document, submissions of
                              September 16, 2008, December 9, 2008, November 8, 2010, May 19, 2011,
                              May 27, 2011

                  3 RESULTS OF REVIEW – Risk Evaluation and Mitigation Strategy (REMS)
                        3.1       Goal
                                  The goals of the REMS are to:

                              x   To provide information to patients about the benefits and risks of
                                  MIFEPREX before they make a decision whether to take the drug.

                              x   To minimize the risk of serious complications by requiring prescribers to
                                  certify that they are qualified to prescribe MIFEPREX and are able to
                                  assure patient access to appropriate medical facilities to manage any
                                  complications.

                        3.2       REMS Elements
                                  3.2.1   Medication Guide


                                                                                                           2
                                                                                                       FDA 0232
Reference ID: 2956361
                   Case 8:20-cv-01320-TDC Document 62-5 Filed 06/10/20 Page 4 of 7



                          A Medication Guide will be dispensed with each MIFEPREX prescription
                          in accordance with 21 CFR 208.24.

                          3.2.1     Communication Plan

                          The Mifeprex REMS does not include a Communication Plan
                          3.2.2     Elements to Assure Safe Use


                          1. Healthcare providers who prescribe MIFEPREX will be specially
                             certified.

                             Danco will ensure that healthcare providers who prescribe MIFEPREX
                             are specially certified.

                             a. To become specially certified, each prescriber must complete and
                                fax to the MIFEPREX distributor the one-time Prescriber’s
                                Agreement, agreeing that they meet the qualifications and will
                                follow the guidelines outlined in the Prescriber’s Agreement.

                             b. The following materials are part of the REMS and are appended:

                                    x    Prescriber’s Agreement

                                    x    Patient Agreement

                          2. MIFEPREX will be dispensed only in certain health care settings,
                             specifically clinics, medical offices, and hospitals.

                             Danco will ensure that MIFEPREX will only be available to be
                             dispensed in a clinic, medical office, or hospital, by or under the
                             supervision of a specially certified prescriber. MIFEPREX will not be
                             distributed to or dispensed through retail pharmacies.

                          3. MIFEPREX will only be dispensed to patients with documentation
                             of safe use conditions.

                             Danco will ensure that MIFEPREX will only be dispensed to patients
                             with documentation of the following safe use conditions:

                                        a. The patient has completed and signed the Patient
                                           Agreement, and the Patient Agreement has been placed in
                                           the patient’s medical record.

                                        b. The patient has been provided copies of the signed
                                           Patient Agreement and the Medication Guide.




                                                                                                3
                                                                                            FDA 0233
Reference ID: 2956361
                   Case 8:20-cv-01320-TDC Document 62-5 Filed 06/10/20 Page 5 of 7



                               3.2.3    Implementation System
                               The Implementation System will include the following:

                               1.   Distributors who distribute MIFEPREX will be certified. To become
                                    certified, distributors must agree to:

                                    a. Ship drug only to site locations identified by specially certified
                                       prescribers in signed Prescriber’s Agreements, and maintain
                                       secure and confidential records of shipments.

                                    b. Follow all distribution guidelines, including those for storage,
                                       tracking package serial numbers, proof of delivery, and controlled
                                       returns.

                               2.   Danco will assess the performance of the certified distributors with
                                    regard to the following:

                                    a. Whether a secure, confidential and controlled distribution system
                                       is being maintained with regard to storage, handling, shipping,
                                       and return of MIFEPREX.

                                    b. Whether MIFEPREX is being shipped only to site locations
                                       identified by specially certified prescribers in the signed
                                       Prescriber’s Agreement and only available to be dispensed to
                                       patients in a clinic, medical office, or hospital by or under the
                                       supervision of a specially certified prescriber.

                               3.   If Danco determines the distributors are not complying with these
                                    requirements, Danco will take steps to improve their compliance.

                               3.2.4       Timetable for Submission of Assessments
                               Danco will submit REMS assessments to the FDA one year from the date
                               of the approval of the REMS and every three years thereafter. To
                               facilitate inclusion of as much information as possible while allowing
                               reasonable time to prepare the submission, the assessment reporting
                               interval covered by each assessment should conclude no earlier than 60
                               days before the submission date for that assessment. Danco will submit
                               each assessment so that it will be received by the FDA on or before the
                               due date.

                        3.3    REMS Assessment Plan
                        The REMS assessment reports will include the following:

                               1. Number of prescribers enrolled (cumulative)
                               2. Number of new prescribers enrolled during reporting period
                               3. Number of prescribers ordering MIFEPREX during reporting period


                                                                                                         4
                                                                                                     FDA 0234
Reference ID: 2956361
                   Case 8:20-cv-01320-TDC Document 62-5 Filed 06/10/20 Page 6 of 7



                          4. Number of healthcare providers who attempted to order MIFEPREX
                             who were not enrolled. Describe actions taken (during reporting period
                             and cumulative)
                          5. Number of women exposed to MIFEPREX (during reporting period
                             and cumulative)
                          6. Copies of MedWatch forms for each of the following adverse events
                             during the assessment period; and for each of the following adverse
                             events, the cumulative number from the date of approval of Mifeprex
                             up to the approval date of the REMS, the number for each reporting
                             period, and the cumulative number since the approval date of
                             Mifeprex:
                                On-going pregnancies not terminated subsequent to the conclusion
                                 of the treatment procedure
                                Women hospitalized due to complications
                                Women requiring transfusion(s) of two or more units of packed
                                 cells or whole blood, or having a hemoglobin of 6 gm/dL or less or
                                 a hematocrit of 18% or less
                                Serious infection, sepsis
                                Death
                                Other serious and unexpected adverse events
                          7. Summary and analysis of any program deviations and corrective action
                             taken
                          8. Based on the information reported, an assessment and analysis of
                             whether the REMS is meeting its goals and whether modifications to
                             the REMS are needed
                          9. Per section 505-1(g)(3)(B) and (C), information on the status of any
                             postapproval study or clinical trial required under section 505(o) or
                             otherwise undertaken to investigate a safety issue. With respect to any
                             such postapproval study, you must include the status of such study,
                             including whether any difficulties completing the study have been
                             encountered. With respect to any such postapproval clinical trial, you
                             must include the status of such clinical trial, including whether
                             enrollment has begun, the number of participants enrolled, the
                             expected completion date, whether any difficulties completing the
                             clinical trial have been encountered, and registration information with
                             respect to requirements under subsections (i) and (j) of section 402 of
                             the Public Health Service Act. You can satisfy these requirements in
                             your REMS assessments by referring to relevant information included
                             in the most recent annual report required under section 506B and 21
                             CFR 314.81(b)(2)(vii) and including any updates to the status
                             information since the annual report was prepared. Failure to comply



                                                                                                5
                                                                                            FDA 0235
Reference ID: 2956361
                   Case 8:20-cv-01320-TDC Document 62-5 Filed 06/10/20 Page 7 of 7



                                with the REMS assessments provisions in section 505-1(g) could
                                result in enforcement action.

                  4 DISCUSSION/CONCLUSION
                  During a face-to-face meeting with Danco on April 28, 2011, FDA and Danco agreed
                  on the REMS and REMS assessment parameters as outlined above and attached (see
                  Attachment A).
                  5     RECOMMENDATION
                  The REMS submitted May 27, 2011 is acceptable. The REMS should be approved.


                  ATTACHMENTS
                    x Mifeprex REMS
                    x Mifeprex Prescriber’s Agreement
                    x Mifeprex Patient Agreement
                    x Interim Review #1 dated February 11, 2010
                                                                       (b) (6)
                    x Interim Review #2/                                         Background Document
                      dated December 6, 2010




                                                                                                    6
                                                                                                FDA 0236
Reference ID: 2956361
